DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9889065. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a skin cleanser body comprising, a cross sectional shape that is longer in a first direction substantially parallel to the base, a silicone exterior covering, a textured surface being formed with the silicone exterior, and a set of textured touch points.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,028,884. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a skin cleanser body comprising a substantially flat surface, a cross sectional shape that is longer in a first direction substantially parallel to the base, a silicone exterior covering, a textured surface being formed with the silicone exterior, and a set of textured touch points.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 U.S. Patent No. 10,349,788. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a skin cleanser body a cross sectional shape that is longer in a first direction substantially parallel to the base, a silicone exterior covering, at least a first textured surface formed with the silicone exterior, and a set of textured touch points.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,856,705. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a skin cleanser body comprising, a cross sectional shape that is longer in a first direction substantially parallel to the base, a silicone exterior covering, at least a first textured surface formed with the silicone exterior, and a set of textured touch points.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,716,437. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a skin cleanser body comprising, a cross sectional shape that is longer in a first direction substantially parallel to the base, a silicone exterior covering, at least a first textured surface formed with the silicone exterior, and a set of textured touch points.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,213,064. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a skin cleanser body comprising, a cross sectional shape that is longer in a first direction substantially parallel to the base, a silicone exterior covering, at least a first textured surface formed with the silicone exterior, and a set of textured touch points.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Imboden et al. US 2011/0071445.
Regarding claim 1, Imboden et al. discloses a device configured for being a skin cleanser, comprising a skin cleanser body (figure 8) having: a front and a back (each side of midsection 216), a base 212, and a cross sectional shape that is longer in a first direction substantially parallel to the base than in a second direction substantially parallel to the base 212; a silicone exterior covering substantially all of an exterior of said skin cleanser body (paragraph 0052); a textured surface area on the skin cleanser body that is integrally formed with the silicone exterior (paragraph 0061-0062), the first textured surface area comprising a first set of touch-points (paragraph 0061-0062, ribs, bumps, textures on the body); and a motor 26 disposed within the skin cleanser body configured to produce pulsations of the skin cleanser (paragraph 0024-0026, 0028).
Regarding claim 2, Imboden et al. discloses where the base is substantially flat (figure 8, at least a portion of the bottom of base 212 may be considered substantially flat even though it may be slightly rounded, it is not required to be entirely flat).
Regarding claim 6, Imboden et al. discloses the body comprising a substantially round shape that is configured to be held in the palm of a hand of a user (paragraph 0064, figure 8).
Regarding claim 7, Imboden et al. discloses the body comprises a substantially oval shape that is configured to be held in the palm of a hand of a user (paragraph 0064, figure 8).
Regarding claim 8, Imboden et al. discloses further comprising a heat emitting source (paragraph 0005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Imboden et al. US 2011/0071445.
Regarding claim 9, Imboden et al. discloses the motor operable to oscillate in a variety of power levels (paragraph 0028), but does not explicitly disclose the motor operable within the range of 50 Hertz to 300 Hertz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a motor operable within the range of 50 to 300 Hertz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 3, 4, 5 and 10-20 are rejected on the ground of nonstatutory double patenting as discussed above in more detail, but would be allowable if a proper terminal disclaimer is filed and the claims are rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Imboden et al. US 2011/0071445 discloses a device having a base, a silicone exterior covering, touch points, and an oscillating motor.
However, Imboden et al. does not disclose in combination with the claim limitations, a substantially flat base configured to stand unaided on a substantially flat surface.
Driscoll US 2007/0232967 discloses a device having a substantially flat base having a silicone exterior covering, the texture may be smooth or textured, and having an oscillating motor.
However, Driscoll does not disclose a substantially flat base configured to stand on a surface having a cross sectional shape that is longer in a first direction substantially parallel to the base than in a second direction parallel to the base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                          

/DIANE D YABUT/Primary Examiner, Art Unit 3771